            1    THEODORE J. BOUTROUS JR., SBN 132099
                   tboutrous@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666
                   rdoren@gibsondunn.com
            3    DANIEL G. SWANSON, SBN 116556
                   dswanson@gibsondunn.com
            4    MICHELE L. MARYOTT, SBN 191993
                   mmaryott@gibsondunn.com
            5    JASON LO, SBN 219030
                   jlo@gibsondunn.com
            6    JENNIFER RHO, SBN 254312
                   jrho@gibsondunn.com
            7    MELISSA PHAN, SBN 266880
                   mphan@gibsondunn.com
            8    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            9    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
          10     Facsimile: 213.229.7520
          11     CYNTHIA RICHMAN, SBN 492089
                   crichman@gibsondunn.com
          12     GIBSON, DUNN & CRUTCHER LLP
                 1050 Connecticut Avenue, N.W.
          13     Washington, DC 11101
                 Telephone: 202.955.8500
          14     Facsimile: 202.467.0539
          15     Attorneys For Defendants, Counterclaimants,
                 and Third-Party Plaintiffs Compel Electronics,
          16     Inc., FIH Mobile Ltd., Hon Hai Precision
                 Industry Co., Ltd., Pegatron Corporation, and
          17     Wistron Corporation
          18                            UNITED STATES DISTRICT COURT
          19                         SOUTHERN DISTRICT OF CALIFORNIA
          20     QUALCOMM INCORPORATED,                     CASE NO. 17-CV-00108-GPC-MDD
          21                       Plaintiff,               APPLE AND CONTRACT
                                                            MANUFACTURER PLAINTIFFS’
          22           v.                                   MOTION TO EXCLUDE ANY
                                                            TESTIMONY OR ARGUMENTS
          23     COMPEL ELECTRONICS, INC., FIH              BASED ON THE UNTIMELY
                 MOBILE LTD., HON HAI                       SUPPLEMENTAL EXPERT REPORT
          24     PRECISION INDUSTRY CO., LTD.,              OF AMBREEN SALTERS
                 PEGATRON CORPORATION, and
          25     WISTRON CORPORATION,                       Judge:       Hon. Gonzalo P. Curiel
                                                            Courtroom:   2D
          26                       Defendants.              Date:        April 16, 2019
                                                            Time:        7:30 am
          27
          28

Gibson, Dunn &     APPLE AND CONTRACT MANUFACTURER PLAINTIFFS’ MOTION TO EXCLUDE ANY TESTIMONY OR
Crutcher LLP
                   ARGUMENTS BASED ON THE UNTIMELY SUPPLEMENTAL EXPERT REPORT OF AMBREEN SALTERS
                                            CASE NO. 17-CV-00108-GPC-MDD
            1                                    I.     INTRODUCTION
            2            On April 11, 2019, at 9:39 pm, Qualcomm served Apple and the CMs with a
            3    supplemental expert report of its damages expert, Ambreen Salters (“Salters
            4    Supplemental Report”). The Salters Supplemental Report offers new opinions, not
            5    previously disclosed, and concludes that Qualcomm incurred an additional
            6                                                         . Qualcomm’s service of the
            7    Salters Supplemental Report on the eve of trial is untimely, improper and prejudicial to
            8    Apple and the CMs. Accordingly, Qualcomm should be from precluded from offering
            9    any argument (including in its opening and closing), evidence or testimony related to
          10     Salters’ untimely opinions.
          11             Qualcomm’s disclosure of the Salters Supplemental Report violates the Court’s
          12     scheduling orders and Fed. R. Civ. P. 26 and 37. Fact discovery closed in this case on
          13     May 31, 2018, opening expert reports were due on June 29, 2018, and expert
          14     depositions were completed on October 30, 2018. Rule 26(e) does not give Qualcomm
          15     license to evade these deadlines by characterizing Ms. Salters’ new opinions as a
          16     “supplemental report.” Permitting Qualcomm to present Salters’ new opinions will
          17     unfairly prejudice Apple and the CMs (who complied with the Court’s orders), as they
          18     are effectively precluded from analyzing and testing the accuracy and reliability of
          19     Salters new analysis at this late stage in the proceedings.
          20             There is no justification for this type of gamesmanship on the eve of trial. The
          21     Court should grant this motion to prevent further prejudice to Apple and the CMs.
          22                                    II.   RELEVANT FACTS
          23     A.      The Court’s Prior Scheduling Orders
          24             In its scheduling orders entered on May 21, 2018, and September 4, 2018, the
          25     Court set forth the following discovery and pretrial disclosure deadlines:
          26             1. All fact discovery to be completed by May 31, 2018.
          27             2. All expert disclosures required by Fed. R. Civ. P. 26(a)(2) to be served on all
          28                parties on or before June 29, 2018.
                                                              1
Gibson, Dunn &        APPLE AND CONTRACT MANUFACTURER PLAINTIFFS’ MOTION TO EXCLUDE ANY TESTIMONY OR
Crutcher LLP
                      ARGUMENTS BASED ON THE UNTIMELY SUPPLEMENTAL EXPERT REPORT OF AMBREEN SALTERS
                                               CASE NO. 17-CV-00108-GPC-MDD
            1            3. Any rebuttal disclosures to be disclosed on or before October 2, 2018.
            2            4. All expert depositions to be completed by October 30, 2108.
            3            5. Pre-trial disclosure required under Fed. R. Civ. P. 26(a)(3) to be completed
            4               by November 2, 2018.
            5    ECF No. 508 ¶¶ 1-3, 7; ECF No. 604 ¶¶ 1-2.
            6            In accordance with above schedule, the parties completed the deposition of all
            7    fact witnesses by May 2018. Declaration of Jennifer Rho ¶ 2. On June 29, 2018, the
            8    parties exchanged opening expert reports. Id. On October 19, 2018, Apple and CMs
            9    deposed Ms. Salters. Id. On December 19, 2018, the Court set the trial in this matter
          10     to start on April 15, 2018. ECF No. 749.
          11     B.      Salters Supplemental Report
          12             At 9:39 pm on April 11, 2019, Qualcomm served the Salters Supplemental
          13     Report on Apple and the CMs. Rho Decl. ¶ 3, Ex. 1. Qualcomm made no attempts to
          14     meet and confer with Apple and the CMs or seek leave from the Court before serving
          15     the Salters Supplemental Report. Id. ¶ 4.
          16             The Salters Supplemental Report includes 67 detailed schedules containing Ms.
          17     Salters’ calculations (even more than the 52 schedules that accompanied the initial
          18     report) and spans 96 pages. Id. ¶ 5. Among other things,
          19
          20                                                                               . Id. ¶ 6. She
          21     also updates damages associated with late fees and statutory interest calculations
          22     through April 15, 2019. Id.
          23
          24                                           Id.
          25             In forming her opinion, Salters relies on over 500 documents not cited in her
          26     initial report, all of which were produced between February 4, 2019 and February 21,
          27     2019, without any indication that they would be used to support Qualcomm’s untimely
          28     expert disclosure. Id. ¶ 7, Ex. 2 (Salters’ Supplemental Report), Ex. B. These
                                                             2
Gibson, Dunn &        APPLE AND CONTRACT MANUFACTURER PLAINTIFFS’ MOTION TO EXCLUDE ANY TESTIMONY OR
Crutcher LLP
                      ARGUMENTS BASED ON THE UNTIMELY SUPPLEMENTAL EXPERT REPORT OF AMBREEN SALTERS
                                               CASE NO. 17-CV-00108-GPC-MDD
            1    the witness will express and the basis and reasons for them” by no later than June 29,
            2    2018. See ECF No. 508 ¶ 2; Fed. R. Civ. P. 26(a)(2)(B). Although styled as a
            3    “supplemental” report, the Salters Supplemental Report is not a proper
            4    supplementation of Salters’ initial report. Instead, the Salters Supplemental Report
            5    contains entirely new opinions and vastly inflates Qualcomm’s damages computations
            6    by almost                   . There are scores of dense schedules attached to the report
            7    that need to be reviewed and analyzed. Rule 26(e) “do[es] not permit a party to
            8    introduce new opinions after the disclosure deadline under the guise of a
            9    ‘supplement.’” Plumley v. Mockett, 836 F. Supp. 2d 1053, 1062 (C.D. Cal. 2010);
          10     accord Coles v. Perry, 217 F.R.D. 1, 4 (D.D.C. 2003). “Although Fed.R.Civ.P. 26(e)
          11     requires a party to ‘supplement or correct’ disclosure upon information later acquired,
          12     that provision does not give license to sandbag one’s opponent with claims and issues
          13     which should have been included in the expert witness' report….” Plumley, 836 F.
          14     Supp. 2d at 1062 (emphasis added).
          15           Even if the Salters Supplemental Report could properly be characterized as a
          16     supplemental report (and it cannot), it would not cure the prejudice flowing from
          17     Qualcomm’s disclosure. Under Rule 26(e), supplemental reports “must be disclosed
          18     by the time the party's pretrial disclosures under Rule 26(a)(3) are due.” Fed. R. Civ.
          19     P. 26(e)(2). The Court ordered the parties to complete their pretrial disclosures by
          20     November 2, 2018, nearly six months before Qualcomm served the Salters
          21     Supplemental Report. ECF No. 508.
          22           Exclusion of expert testimony for failure to abide by the disclosure requirements
          23     of Rule 26 is “automatic and mandatory unless the party can show the violation is
          24     either justified or harmless.” Plumley, 836 F. Supp. 2d at 1064; see also Fed. R. Civ. P.
          25     37(c)(1); Spectre, 2011 WL 13131157, at *5. The party facing exclusion carries the
          26     burden of demonstrating that the failure to comply with rules concerning expert
          27     disclosure is substantially justified or harmless. Yeti by Molly Ltd. v. Deckers Outdoor
          28     Corp., 259 F.3d 1101, 1107 (9th Cir. 2001).
                                                          4
Gibson, Dunn &     APPLE AND CONTRACT MANUFACTURER PLAINTIFFS’ MOTION TO EXCLUDE ANY TESTIMONY OR
Crutcher LLP
                   ARGUMENTS BASED ON THE UNTIMELY SUPPLEMENTAL EXPERT REPORT OF AMBREEN SALTERS
                                            CASE NO. 17-CV-00108-GPC-MDD
            1          Qualcomm cannot come close to meeting that burden. Here, the belated service
            2    of Salters’ supplemental report has precluded Apple and the CMs from evaluating and
            3    testing her opinions. “Clearly, there was insufficient time for [Apple and CMs] to
            4    respond to [Salters’] analysis and conclusion.” Brighton Collectibles, Inc. v. RK Texas
            5    Leather Mfg., No. 2014 WL 2195858, at *7 (S.D. Cal. May 27, 2014). Indeed, “courts
            6    have recognized late submission of documents or expert reports prejudices the
            7    opposing party.” Id.; K&N Eng'g, Inc v. Spectre Performance, 2011 WL 13131157, at
            8    *9 (C.D. Cal. May 12, 2011) (finding that untimely disclosure of supplemental report
            9    was not harmless where the other party was not given sufficient time to prepare an
          10     expert report to address the issues raised in the new report); see also In ZF Meritor,
          11     LLC v. Eaton Corp., 696 F.3d 254, 297 (3d Cir. 2012) (“[a] plaintiff omits evidence
          12     necessary to sustain a damages award at its own risk.”).
          13           Qualcomm’s conduct cannot be excused by reference to its boilerplate
          14     reservation of rights (last June) or its self-serving examination during Ms. Salters’
          15     deposition (last October). That is woefully insufficient to put Apple and the CMs on
          16     notice of her actual opinions which were only recently disclosed. In any event, Apple
          17     and the CMs “were entitled to have an opinion regarding the calculation of those
          18     damages before the deadline for supplementing expert reports.” Guidance
          19     Endodontics, LLC v. Dentsply Int'l, Inc., 2009 WL 3672373, at *12 (D.N.M. Sept. 24,
          20     2009). Qualcomm additionally claims that it is entitled to supplement the Salters
          21     report because discovery continued after the initial report was served. Rho Decl. Ex. 2
          22     ¶ 2. Not so. Discovery closed a month before her initial report was due. At any rate,
          23     Rule 26(e) imposes an obligation to supplement an expert disclosure in narrow
          24     circumstances; it does not give a party the license to unilaterally extend discovery and
          25     continue revising expert reports to add additional damages indefinitely. See Plumley,
          26     836 F. Supp. 2d at 1062.
          27           The opinions contained in the Salters Supplemental Report are also inadmissible
          28     because they are not relevant to any claims or defenses properly at issue in this action.
                                                            5
Gibson, Dunn &     APPLE AND CONTRACT MANUFACTURER PLAINTIFFS’ MOTION TO EXCLUDE ANY TESTIMONY OR
Crutcher LLP
                   ARGUMENTS BASED ON THE UNTIMELY SUPPLEMENTAL EXPERT REPORT OF AMBREEN SALTERS
                                            CASE NO. 17-CV-00108-GPC-MDD
            1    Fed. R. Evid. 402. It is a well-settled that “plaintiff is not entitled to recover damages
            2    for injuries resulting from wrongful acts committed subsequent to the filing of the
            3    action.” Flintkote Co. v. Lysfjord, 246 F.2d 368, 394 (9th Cir. 1957); Indep. Iron
            4    Works, Inc. v. U.S. Steel Corp., 322 F.2d 656, 673 (9th Cir. 1963). To recover such
            5    damages, Qualcomm was required to seek leave to supplement its complaint. Fed. R.
            6    Civ. P. 15(d). Because Qualcomm has not done so, and cannot do so on the eve of
            7    trial, it cannot present arguments or testimony concerning these new damages now.
            8    See Flintkote, 246 F.2d at 394; Indep. Iron Works, 322 F.2d at 675 (holding that the
            9    district court properly denied as untimely a motion to supplement complaint presented
          10     during a series of pre-trial conferences).
          11                                      IV.    CONCLUSION
          12           For all of the foregoing reasons, Apple and CMs respectfully request that the
          13     Court grant this motion.
          14
          15     Dated: April 16, 2019           Respectfully submitted,
          16                                    By: /s/ Jennifer Rho
                                                    Theodore R. Boutrous, Jr., SBN 132099,
          17                                        tboutrous@gibsondunn.com
          18                                        Richard J. Doren, SBN 124666
                                                    rdoren@gibsondunn.com
          19                                        Daniel G. Swanson, SBN 116556,
                                                    dswanson@gibsondunn.com
          20                                        Michele L. Maryott, SBN 191993
          21                                        mmaryott@gibsondunn.com
                                                    Jason C. Lo, SBN 219030,
          22                                        jlo@gibsondunn.com
                                                    Jennifer J. Rho, SBN 254312,
          23                                        jrho@gibsondunn.com
                                                    Melissa Phan, SBN 266880,
          24                                        mphan@gibsondunn.com
          25                                        Ryan Iwahashi, SBN 284766,
                                                    riwahashi@gibsondunn.com
          26                                        GIBSON, DUNN & CRUTCHER LLP
                                                    333 South Grand Avenue
          27                                        Los Angeles, CA 90071
          28                                        Tel: (213) 229-7000; Fax: (213) 229-7520
                                                              6
Gibson, Dunn &     APPLE AND CONTRACT MANUFACTURER PLAINTIFFS’ MOTION TO EXCLUDE ANY TESTIMONY OR
Crutcher LLP
                   ARGUMENTS BASED ON THE UNTIMELY SUPPLEMENTAL EXPERT REPORT OF AMBREEN SALTERS
                                            CASE NO. 17-CV-00108-GPC-MDD
            1
                                                Cynthia Richman, DC Bar No. 492089,
            2                                   pro hac vice
            3                                   crichman@gibsondunn.com
                                                GIBSON, DUNN & CRUTCHER LLP
            4                                   1050 Connecticut Avenue, N.W.
                                                Washington, DC 20036
            5                                   Tel: (202) 955-8500; Fax: (202) 467-0539
            6
                                          Attorneys for Defendants, Counterclaimants, and
            7                             Third-Party Plaintiffs Compal Electronics, Inc., FIH
            8                             Mobile Ltd., Hon Hai Precision Industry Co., Ltd.,
                                          Pegatron Corporation, and Wistron Corporation
            9
          10                                    Hugh F. Bassanger, pro hac vice
          11                                    hugh.bangasser@klgates.com
                                                Christopher M. Wyant, pro hac vice
          12                                    chris.wyant@klgates.com
                                                J. Timothy Hobbs, pro hac vice
          13                                    tim.hobbs@klgates.com
          14                                    K&L GATES LLP
                                                925 Fourth Avenue, Suite 2900
          15                                    Seattle, Washington 98104
                                                Tel: (206) 623-7580; Fax: (206) 370-6371
          16
                                                Caitlin C. Blanche, SBN 254109,
          17                                    caitlin.blanche@klgates.com
          18                                    K&L GATES LLP
                                                1 Park Plaza Twelfth Floor
          19                                    Irvine, CA 92614
                                                Tel: (949) 253-0900; Fax: (949) 253-0902
          20
                                          Attorneys for Defendant, Counterclaimant, and
          21
                                          Third-Party Plaintiff Wistron Corporation
          22
          23
          24
          25
          26
          27
          28
                                                       7
Gibson, Dunn &   APPLE AND CONTRACT MANUFACTURER PLAINTIFFS’ MOTION TO EXCLUDE ANY TESTIMONY OR
Crutcher LLP
                 ARGUMENTS BASED ON THE UNTIMELY SUPPLEMENTAL EXPERT REPORT OF AMBREEN SALTERS
                                          CASE NO. 17-CV-00108-GPC-MDD
